     Case 2:20-cv-08530-JFW-AS Document 72 Filed 03/04/21 Page 1 of 16 Page ID #:866



1     Carney R. Shegerian (State Bar No. 150461)
      cshegerian@shegerianlaw.com
2     SHEGERIAN & ASSOCIATES, INC.
      145 S. Spring Street, Suite 400
3     Los Angeles, California 90012
      Telephone; (310) 860-0770
4     Facsimile: (310) 860-0771
5     Peter A. Javanmardi (State Bar No. 258449)
      peter@javanmardilaw.com
6     Marc A. Holmquist (State Bar No. 258406)
      marc@holmquistlaw.com
7     JAVANMARDI LAW, PC | HOLMQUIST LAW, PC
      1875 Century Park East, Suite 1770
8     Los Angeles, California 90012
      Telephone: (424) 286-4240
9     Facsimile: (310) 564-0347
10    Attorneys for Plaintiff MATTHEW ELIAS
11    [Additional counsel on next page]
12                           UNITED STATES DISTRICT COURT
13                         CENTRAL DISTRICT OF CALIFORNIA
14
      MATTHEW ELIAS,                           Case No. 2:20-cv-08530-JFW (ASx)
15
                     Plaintiff,
16                                             STIPULATION AND [PROPOSED]
            v.                                 PROTECTIVE ORDER RE USE OF
17                                             CONFIDENTIAL MATERIAL
      SPOTIFY USA INC.; THE
18    EXECUSEARCH GROUP, LLC;
      COURTNEY HOLT; and DOES 1
19    through 10, Inclusive                    Complaint Filed: June 30, 2020
                                               Trial Date: July 6, 2021
20
                     Defendants.
21

22    SPOTIFY USA INC.,
23                   Crossclaimant,
24          v.
25    THE EXECUSEARCH GROUP, LLC,
26
                     Cross-defendant.
27

28




                             STIPULATED PROTECTIVE ORDER
     Case 2:20-cv-08530-JFW-AS Document 72 Filed 03/04/21 Page 2 of 16 Page ID #:867



 1    Joseph C. Liburt (State Bar No. 155507)
      jliburt@orrick.com
 2    Stephanie Gail Lee (State Bar No. 285379)
      stephanie.lee@orrick.com
 3    Annie H. Chen (State Bar No. 292032)
      annie.chen@orrick.com
 4    ORRICK, HERRINGTON & SUTCLIFFE LLP
      1000 Marsh Road
 5    Menlo Park, California 94025
      Telephone: (650) 614-7400
 6    Facsimile: (650) 614-7401
 7    Julie A. Totten (State Bar No. 166470)
      jatotten@orrick.com
 8    ORRICK, HERRINGTON & SUTCLIFFE LLP
      400 Capitol Mall, Suite 3000
 9    Sacramento, CA 95814-4497
      Telephone: (916) 447-9200
10    Facsimile: (916) 329-4900
11    Attorneys for Defendant/Crossclaimant
      SPOTIFY USA INC.
12
13    Christopher B. Cato (State Bar No. 155324)
      ccato@grsm.com
14    Craig D. Nickerson (State Bar No. 215067)
      cnickerson@grsm.com
15    Tom A. Wiseman (State Bar No. 302262)
      twiseman@grsm.com
16    GORDON REES SCULLY MANSUKHANI, LLP
      633 West Fifth Street, 52nd Floor
17    Los Angeles, California 90071
      Telephone: (213) 576-5092
18    Facsimile: (619) 696-7124
19    Attorneys for Defendants/Cross-defendant
      THE EXECUSEARCH GROUP, LLC
20
21
22
23
24
25
26
27
28


                          STIPULATED PROTECTIVE ORDER
     Case 2:20-cv-08530-JFW-AS Document 72 Filed 03/04/21 Page 3 of 16 Page ID #:868



 1          1.     A. PURPOSES AND LIMITATIONS
 2          Discovery in this action is likely to involve production of confidential,
 3    proprietary, or private information for which special protection from public disclosure
 4    and from use for any purpose other than prosecuting this litigation may be warranted.
 5    Accordingly, the parties hereby stipulate to and petition the Court to enter the
 6    following Stipulated Protective Order. The parties acknowledge that this Order does
 7    not confer blanket protections on all disclosures or responses to discovery and that the
 8    protection it affords from public disclosure and use extends only to the limited
 9    information or items that are entitled to confidential treatment under the applicable
10    legal principles. The parties further acknowledge, as set forth in Section 12.3, below,
11    that this Stipulated Protective Order does not entitle them to file confidential
12    information under seal; Civil Local Rule 79-5 sets forth the procedures that must be
13    followed and the standards that will be applied when a party seeks permission from
14    the court to file material under seal.
15          B.     GOOD CAUSE STATEMENT
16          This action is likely to involve trade secrets, commercial, financial, technical
17    and/or proprietary information for which special protection from public disclosure and
18    from use for any purpose other than prosecution of this action is warranted.
19    Such confidential and proprietary materials and information consist of, among
20    other things, confidential business or financial information, information regarding
21    confidential business practices, or other confidential research, development, or
22    commercial information (including information implicating privacy rights of third
23    parties), information otherwise generally unavailable to the public, or which may be
24    privileged or otherwise protected from disclosure under state or federal statutes, court
25    rules, case decisions, or common law. Accordingly, to expedite the flow of
26    information, to facilitate the prompt resolution of disputes over confidentiality of
27    discovery materials, to adequately protect information the parties are entitled to keep
28    confidential, to ensure that the parties are permitted reasonable necessary uses of

                                           -2-
                              STIPULATED PROTECTIVE ORDER
     Case 2:20-cv-08530-JFW-AS Document 72 Filed 03/04/21 Page 4 of 16 Page ID #:869



 1    such material in preparation for and in the conduct of trial, to address their handling at
 2    the end of the litigation, and serve the ends of justice, a protective order for such
 3    information is justified in this matter. It is the intent of the parties that information will
 4    not be designated as confidential for tactical reasons and that nothing be so designated
 5    without a good faith belief that it has been maintained in a confidential, non-public
 6    manner, and there is good cause why it should not be part of the public record of this
 7    case.
 8            2.    DEFINITIONS
 9            2.1   Action: this pending federal lawsuit, Matthew Elias v. Spotify USA Inc. et
10    al., Case No. 2:20-cv-08530-JFW (ASx).
11            2.2   Challenging Party: a Party or Non-Party that challenges the designation of
12    information or items under this Order.
13            2.3   “CONFIDENTIAL” Information or Items: information (regardless of
14    how it is generated, stored or maintained) or tangible things that qualify for
15    protection under Federal Rule of Civil Procedure 26(c), and as specified above in the
16    Good Cause Statement.
17            2.4   Counsel: Outside Counsel of Record and House Counsel (as well as their
18    support staff).
19            2.5   Designating Party: a Party or Non-Party that designates information or
20    items that it produces in disclosures or in responses to discovery as
21    “CONFIDENTIAL.”
22            2.6   Disclosure or Discovery Material: all items or information, regardless of
23    the medium or manner in which it is generated, stored, or maintained (including,
24    among other things, testimony, transcripts, and tangible things), that are produced
25    or generated in disclosures or responses to discovery in this matter.
26            2.7   Expert: a person with specialized knowledge or experience in a matter
27    pertinent to the litigation who has been retained by a Party or its counsel to serve as
28    an expert witness or as a consultant in this Action.

                                            -3-
                               STIPULATED PROTECTIVE ORDER
     Case 2:20-cv-08530-JFW-AS Document 72 Filed 03/04/21 Page 5 of 16 Page ID #:870



 1          2.8    House Counsel: attorneys who are employees of a party to this Action.
 2    House Counsel does not include Outside Counsel of Record or any other outside
 3    counsel.
 4          2.9    Non-Party: any natural person, partnership, corporation, association, or
 5    other legal entity not named as a Party to this action.
 6          2.10 Outside Counsel of Record: attorneys who are not employees of a party to
 7    this Action but are retained to represent or advise a party to this Action and have
 8    appeared in this Action on behalf of that party or are affiliated with a law firm which
 9    has appeared on behalf of that party, and includes support staff.
10          2.11 Party: any party to this Action, including all of its officers, directors
11    employees, consultants, retained experts, and Outside Counsel of Record (and their
12    support staffs).
13          2.12 Producing Party: a Party or Non-Party that produces Disclosure or
14    Discovery Material in this Action.
15          2.13 Professional Vendors: persons or entities that provide litigation support
16    services (e.g., photocopying, videotaping, translating, preparing exhibits or
17    demonstrations, and organizing, storing, or retrieving data in any form or medium)
18    and their employees and subcontractors.
19          2.14 Protected Material: any Disclosure or Discovery Material that is
20    designated as “CONFIDENTIAL.”
21          2.15 Receiving Party: a Party that receives Disclosure or Discovery Material
22    from a Producing Party.
23          3.     SCOPE
24          The protections conferred by this Stipulation and Order cover not only
25    Protected Material (as defined above), but also (1) any information copied or extracted
26    from Protected Material; (2) all copies, excerpts, summaries, or compilations of
27    Protected Material; and (3) any testimony, conversations, or presentations by Parties
28    or their Counsel that might reveal Protected Material.

                                           -4-
                              STIPULATED PROTECTIVE ORDER
     Case 2:20-cv-08530-JFW-AS Document 72 Filed 03/04/21 Page 6 of 16 Page ID #:871



 1          Any use of Protected Material at trial shall be governed by the orders of the trial
 2    judge. This Order does not govern the use of Protected Material at trial.
 3          4.        DURATION
 4          Even after final disposition of this litigation, the confidentiality obligations
 5    imposed by this Order shall remain in effect until a Designating Party agrees
 6    otherwise in writing or a court order otherwise directs. Final disposition shall be
 7    deemed to be the later of (1) dismissal of all claims and defenses in this Action, with
 8    or without prejudice; and (2) final judgment herein after the completion and
 9    exhaustion of all appeals, rehearings, remands, trials, or reviews of this Action,
10    including the time limits for filing any motions or applications for extension of time
11    pursuant to applicable law.
12          5.        DESIGNATING PROTECTED MATERIAL
13          5.1       Exercise of Restraint and Care in Designating Material for Protection.
14    Each Party or Non-Party that designates information or items for protection under this
15    Order must take care to limit any such designation to specific material that qualifies
16    under the appropriate standards. The Designating Party must designate for protection
17    only those parts of material, documents, items, or oral or written communications that
18    qualify so that other portions of the material, documents, items, or communications for
19    which protection is not warranted are not swept unjustifiably within the ambit of this
20    Order.
21          Mass, indiscriminate, or routinized designations are prohibited. Designations
22    that are shown to be clearly unjustified or that have been made for an improper
23    purpose (e.g., to unnecessarily encumber the case development process or to impose
24    unnecessary expenses and burdens on other parties) may expose the Designating Party
25    to sanctions.
26          If it comes to a Designating Party’s attention that information or items that it
27    designated for protection do not qualify for protection, that Designating Party must
28    promptly notify all other Parties that it is withdrawing the inapplicable designation.

                                             -5-
                                STIPULATED PROTECTIVE ORDER
     Case 2:20-cv-08530-JFW-AS Document 72 Filed 03/04/21 Page 7 of 16 Page ID #:872



 1          5.2    Manner and Timing of Designations. Except as otherwise provided in this
 2    Order (see, e.g., second paragraph of section 5.2(a) below), or as otherwise stipulated
 3    or ordered, Disclosure or Discovery Material that qualifies for protection under this
 4    Order must be clearly so designated before the material is disclosed or produced.
 5          Designation in conformity with this Order requires:
 6          (a)    for information in documentary form (e.g., paper or electronic
 7    documents, but excluding transcripts of depositions or other pretrial or trial
 8    proceedings), that the Producing Party affix at a minimum, the legend
 9    “CONFIDENTIAL” (hereinafter “CONFIDENTIAL legend”), to each page that
10    contains protected material. If only a portion or portions of the material on a page
11    qualifies for protection, the Producing Party also must clearly identify the protected
12    portion(s) (e.g., by making appropriate markings in the margins).
13          A Party or Non-Party that makes original documents available for inspection
14    need not designate them for protection until after the inspecting Party has indicated
15    which documents it would like copied and produced. During the inspection and before
16    the designation, all of the material made available for inspection shall be deemed
17    “CONFIDENTIAL.” After the inspecting Party has identified the documents it wants
18    copied and produced, the Producing Party must determine which documents, or
19    portions thereof, qualify for protection under this Order. Then, before producing the
20    specified documents, the Producing Party must affix the “CONFIDENTIAL legend”
21    to each page that contains Protected Material. If only a portion or portions of the
22    material on a page qualifies for protection, the Producing Party also must clearly
23    identify the protected portion(s) (e.g., by making appropriate markings in the
24    margins).
25          (b)    for testimony given in depositions that the Designating Party identify the
26    Disclosure or Discovery Material on the record, before the close of the deposition all
27    protected testimony.
28          (c)    for information produced in some form other than documentary and for

                                           -6-
                              STIPULATED PROTECTIVE ORDER
     Case 2:20-cv-08530-JFW-AS Document 72 Filed 03/04/21 Page 8 of 16 Page ID #:873



 1    any other tangible items, that the Producing Party affix in a prominent place on the
 2    exterior of the container or containers in which the information is stored the legend
 3    “CONFIDENTIAL.” If only a portion or portions of the information warrants
 4    protection, the Producing Party, to the extent practicable, shall identify the protected
 5    portion(s).
 6          5.3     Inadvertent Failures to Designate. If timely corrected, an inadvertent
 7    failure to designate qualified information or items does not, standing alone, waive the
 8    Designating Party’s right to secure protection under this Order for such material. Upon
 9    timely correction of a designation, the Receiving Party must make reasonable efforts
10    to assure that the material is treated in accordance with the provisions of this Order.
11          6.      CHALLENGING CONFIDENTIALITY DESIGNATIONS
12          6.1     Timing of Challenges. Any Party or Non-Party may challenge
13    designation of confidentiality at any time that is consistent with the Court’s
14    Scheduling Order.
15          6.2     Meet and Confer. The Challenging Party shall initiate the informal
16    dispute resolution process set forth in the Court's Procedures and Schedules. see
17    http://www.cacd.uscourts.gov/honorable-alka-sagar
18          6.3     The burden of persuasion in any such challenge proceeding shall be on
19    the Designating Party. Frivolous challenges, and those made for an improper purpose
20    (e.g., to harass or impose unnecessary expenses and burdens on other parties) may
21    expose the Challenging Party to sanctions. Unless the Designating Party has waived or
22    withdrawn the confidentiality designation, all parties shall continue to afford the
23    material in question the level of protection to which it is entitled under the Producing
24    Party’s designation until the Court rules on the challenge.
25          7.      ACCESS TO AND USE OF PROTECTED MATERIAL
26          7.1     Basic Principles. A Receiving Party may use Protected Material that is
27    disclosed or produced by another Party or by a Non-Party in connection with this
28    Action only for prosecuting, defending, or attempting to settle this Action. Such

                                           -7-
                              STIPULATED PROTECTIVE ORDER
     Case 2:20-cv-08530-JFW-AS Document 72 Filed 03/04/21 Page 9 of 16 Page ID #:874



 1    Protected Material may be disclosed only to the categories of persons and under the
 2    conditions described in this Order. When the Action has been terminated, a Receiving
 3    Party must comply with the provisions of section below (FINAL DISPOSITION).
 4          Protected Material must be stored and maintained by a Receiving Party at
 5    a location and in a secure manner that ensures that access is limited to the persons
 6    authorized under this Order.
 7          7.2    Disclosure of “CONFIDENTIAL” Information or Items. Unless
 8    otherwise ordered by the court or permitted in writing by the Designating Party, a
 9    Receiving Party may disclose any information or item designated “CONFIDENTIAL”
10    only to:
11          (a)    the Receiving Party’s Outside Counsel of Record in this Action, as well
12    as employees of said Outside Counsel of Record to whom it is reasonably necessary to
13    disclose the information for this Action;
14          (b)    the officers, directors, and employees (including House Counsel) of the
15    Receiving Party to whom disclosure is reasonably necessary for this Action;
16          (c)    Experts (as defined in this Order) of the Receiving Party to whom
17    disclosure is reasonably necessary for this Action and who have signed the
18    “Acknowledgment and Agreement to Be Bound” (Exhibit A);
19          (d)    the court and its personnel;
20          (e)    court reporters and their staff;
21          (f)    professional jury or trial consultants, mock jurors, and Professional
22    Vendors to whom disclosure is reasonably necessary for this Action and who have
23    signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A);
24          (g)    the author or recipient of a document containing the information or a
25    custodian or other person who otherwise possessed or knew the information;
26          (h)    during their depositions, witnesses, and attorneys for witnesses, in the
27    Action to whom disclosure is reasonably necessary provided: (1) the deposing party
28    requests that the witness sign the form attached as Exhibit A hereto; and (2) they will

                                           -8-
                              STIPULATED PROTECTIVE ORDER
     Case 2:20-cv-08530-JFW-AS Document 72 Filed 03/04/21 Page 10 of 16 Page ID #:875



 1     not be permitted to keep any confidential information unless they sign the
 2     “Acknowledgment and Agreement to Be Bound” (Exhibit A), unless otherwise agreed
 3     by the Designating Party or ordered by the court. Pages of transcribed deposition
 4     testimony or exhibits to depositions that reveal Protected Material may be separately
 5     bound by the court reporter and may not be disclosed to anyone except as permitted
 6     under this Stipulated Protective Order; and
 7           (i)    any mediator or settlement officer, and their supporting personnel,
 8     mutually agreed upon by any of the parties engaged in settlement discussions.
 9           8.     PROTECTED MATERIAL SUBPOENAED OR ORDERED
10     PRODUCED IN OTHER LITIGATION
11           If a Party is served with a subpoena or a court order issued in other litigation
12     that compels disclosure of any information or items designated in this Action as
13     “CONFIDENTIAL,” that Party must:
14           (a)    promptly notify in writing the Designating Party. Such notification shall
15     include a copy of the subpoena or court order;
16           (b)    promptly notify in writing the party who caused the subpoena or order to
17     issue in the other litigation that some or all of the material covered by the subpoena or
18     order is subject to this Protective Order. Such notification shall include a copy of this
19     Stipulated Protective Order; and
20          (c)     cooperate with respect to all reasonable procedures sought to be pursued
21     by the Designating Party whose Protected Material may be affected.
22           If the Designating Party timely seeks a protective order, the Party served with
23     the subpoena or court order shall not produce any information designated in this action
24     as “CONFIDENTIAL” before a determination by the court from which the subpoena
25     or order issued, unless the Party has obtained the Designating Party’s permission. The
26     Designating Party shall bear the burden and expense of seeking protection in that court
27     of its confidential material and nothing in these provisions should be construed as
28     authorizing or encouraging a Receiving Party in this Action to disobey a lawful

                                            -9-
                               STIPULATED PROTECTIVE ORDER
     Case 2:20-cv-08530-JFW-AS Document 72 Filed 03/04/21 Page 11 of 16 Page ID #:876



 1     directive from another court.
 2           9.     A NON-PARTY’S PROTECTED MATERIAL SOUGHT TO BE
 3     PRODUCED IN THIS LITIGATION
 4            (a)   The terms of this Order are applicable to information produced by a Non-
 5     Party in this Action and designated as “CONFIDENTIAL.” Such information
 6     produced by Non-Parties in connection with this litigation is protected by the remedies
 7     and relief provided by this Order. Nothing in these provisions should be construed as
 8     prohibiting a Non-Party from seeking additional protections.
 9           (b)    In the event that a Party is required, by a valid discovery request, to
10     produce a Non-Party’s confidential information in its possession, and the Party is
11     subject to an agreement with the Non-Party not to produce the Non-Party’s
12     confidential information, then the Party shall:
13                  (1)    promptly notify in writing the Requesting Party and the Non-Party
14     that some or all of the information requested is subject to a confidentiality agreement
15     with a Non-Party;
16                  (2)    promptly provide the Non-Party with a copy of the Stipulated
17     Protective Order in this Action, the relevant discovery request(s), and a reasonably
18     specific description of the information requested; and
19                  (3)     make the information requested available for inspection by the
20     Non-Party, if requested.
21           (c)    If the Non-Party fails to seek a protective order from this court within 14
22     days of receiving the notice and accompanying information, the Receiving Party may
23     produce the Non-Party’s confidential information responsive to the discovery request.
24     If the Non-Party timely seeks a protective order, the Receiving Party shall not produce
25     any information in its possession or control that is subject to the confidentiality
26     agreement with the Non-Party before a determination by the court. Absent a court
27     order to the contrary, the Non-Party shall bear the burden and expense of seeking
28     protection in this court of its Protected Material.

                                            -10-
                               STIPULATED PROTECTIVE ORDER
     Case 2:20-cv-08530-JFW-AS Document 72 Filed 03/04/21 Page 12 of 16 Page ID #:877



 1           10.    UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
 2           If a Receiving Party learns that, by inadvertence or otherwise, it has disclosed
 3     Protected Material to any person or in any circumstance not authorized under this
 4     Stipulated Protective Order, the Receiving Party must immediately (a) notify in
 5     writing the Designating Party of the unauthorized disclosures, (b) use its best efforts to
 6     retrieve all unauthorized copies of the Protected Material, (c) inform the person or
 7     persons to whom unauthorized disclosures were made of all the terms of this Order,
 8     and (d) request such person or persons to execute the “Acknowledgment and
 9     Agreement to Be Bound” that is attached hereto as Exhibit A.
10           11.    INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE
11     PROTECTED MATERIAL
12           When a Producing Party gives notice to Receiving Parties that certain
13     inadvertently produced material is subject to a claim of privilege or other protection,
14     the obligations of the Receiving Parties are those set forth in Federal Rule of Civil
15     Procedure 26(b)(5)(B). This provision is not intended to modify whatever procedure
16     may be established in an e-discovery order that provides for production without prior
17     privilege review. Pursuant to Federal Rule of Evidence 502(d) and (e), insofar as the
18     parties reach an agreement on the effect of disclosure of a communication or
19     information covered by the attorney-client privilege or work product protection, the
20     parties may incorporate their agreement in the stipulated protective order submitted to
21     the court.
22           12.    MISCELLANEOUS
23           12.1 Right to Further Relief. Nothing in this Order abridges the right of any
24     person to seek its modification by the Court in the future.
25           12.2 Right to Assert Other Objections. By stipulating to the entry of this
26     Protective Order no Party waives any right it otherwise would have to object to
27     disclosing or producing any information or item on any ground not addressed in this
28     Stipulated Protective Order. Similarly, no Party waives any right to object on any

                                            -11-
                               STIPULATED PROTECTIVE ORDER
     Case 2:20-cv-08530-JFW-AS Document 72 Filed 03/04/21 Page 13 of 16 Page ID #:878



 1     ground to use in evidence of any of the material covered by this Protective Order.
 2           12.3 Filing Protected Material. A Party that seeks to file under seal any
 3     Protected Material must comply with Civil Local Rule 79-5. Protected Material may
 4     only be filed under seal pursuant to a court order authorizing the sealing of the specific
 5     Protected Material at issue. If a Party's request to file Protected Material under seal is
 6     denied by the court, then the Receiving Party may file the information in the public
 7     record unless otherwise instructed by the court.
 8           13.    FINAL DISPOSITION
 9           After the final disposition of this Action, as defined in paragraph 4, within 60
10     days of a written request by the Designating Party, each Receiving Party must return
11     all Protected Material to the Producing Party or destroy such material. As used in this
12     subdivision, “all Protected Material” includes all copies, abstracts, compilations,
13     summaries, and any other format reproducing or capturing any of the Protected
14     Material. Whether the Protected Material is returned or destroyed, the Receiving Party
15     must submit a written certification to the Producing Party (and, if not the same person
16     or entity, to the Designating Party) by the 60 day deadline that (1) identifies (by
17     category, where appropriate) all the Protected Material that was returned or destroyed
18     and (2) affirms that the Receiving Party has not retained any copies, abstracts,
19     compilations, summaries or any other format reproducing or capturing any of the
20     Protected Material. Notwithstanding this provision, Counsel are entitled to retain an
21     archival copy of all pleadings, motion papers, trial, deposition, and hearing transcripts,
22     legal memoranda, correspondence, deposition and trial exhibits, expert reports,
23     attorney work product, and consultant and expert work product, even if such materials
24     contain Protected Material. Any such archival copies that contain or constitute
25     Protected Material remain subject to this Protective Order as set forth in Section 4
26     (DURATION).
27           14.    Any violation of this Order may be punished by any and all appropriate
28     measures including, without limitation, contempt proceedings and/or monetary

                                            -12-
                               STIPULATED PROTECTIVE ORDER
     Case 2:20-cv-08530-JFW-AS Document 72 Filed 03/04/21 Page 14 of 16 Page ID #:879



 1     sanctions.
 2
 3     IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.
 4
 5     Dated: March 3, 2021
 6
       SHEGERIAN & ASSOCIATES, INC.
 7     JAVANMARDI LAW, PC
       HOLMQUISTLAW, PC.
 8
 9      /s/ Carney R. Shegerian
       ___________________________________
10     Carney R. Shegerian
       Peter A. Javanmardi
11     Marc. A. Holmquist
12     Attorneys for Plaintiff MATTHEW ELIAS

13
14     ORRICK, HERRINGTON & SUTCLIFFE LLP
15
         /s/ Joseph C. Liburt
       _____________________________________
16     Joseph C. Liburt
17     Julie A. Totten
       Stephanie Gail Lee
18     Annie H. Chen
19     Attorneys for Defendant/Crossclaimant
       SPOTIFY USA INC.
20                                           .
21
22     GORDON REES SCULLY MANSUKHANI, LLP

23
24      /s/ Christopher B. Cato
       ________________________________________
25     Christopher B. Cato
       Craig D. Nickerson
26     Tom A. Wiseman
27     Attorneys for Defendant/Cross-defendant
       THE EXECUSEARCH GROUP, LLC
28

                                           -13-
                              STIPULATED PROTECTIVE ORDER
     Case 2:20-cv-08530-JFW-AS Document 72 Filed 03/04/21 Page 15 of 16 Page ID #:880



 1                                       ECF ATTESTATION
 2           Pursuant to Local Rule 5-4.3.4, the filer of this document, Joseph C. Liburt,
 3     attests that all other signatories listed, and on whose behalf this filing is submitted,
 4     concur in the filing’s content and have authorized this filing.
 5
 6
 7
 8
 9      FOR GOOD CAUSE SHOWN, IT IS SO ORDERED.
10             March 4, 2021
        DATED:_____________________
11
12
13            / s / Sagar
        _________________________________________
        Honorable Alka Sagar
14      United States Magistrate Judge
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                            -14-
                               STIPULATED PROTECTIVE ORDER
     Case 2:20-cv-08530-JFW-AS Document 72 Filed 03/04/21 Page 16 of 16 Page ID #:881



 1                                            EXHIBIT A
 2                  ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND
 3           I, _____________________________ [print or type full name], of
 4     _________________ [print or type full address], declare under penalty of perjury that I
 5     have read in its entirety and understand the Stipulated Protective Order that was issued
 6     by the United States District Court for the Central District of California on [date] in the
 7     case of MATTHEW ELIAS v. SPOTIFY USA INC., ET AL., Case No. 2:20-cv-
 8     08530-JFW (ASx). I agree to comply with and to be bound by all the terms of this
 9     Stipulated Protective Order and I understand and acknowledge that failure to so
10     comply could expose me to sanctions and punishment in the nature of contempt. I
11     solemnly promise that I will not disclose in any manner any information or item that is
12     subject to this Stipulated Protective Order to any person or entity except in strict
13     compliance with the provisions of this Order.
14           I further agree to submit to the jurisdiction of the United States District Court for
15     the Central District of California for the purpose of enforcing the terms of this
16     Stipulated Protective Order, even if such enforcement proceedings occur after
17     termination of this action. I hereby appoint __________________________ [print or
18     type full name] of _______________________________________ [print or type full
19     address and telephone number] as my California agent for service of process in
20     connection with this action or any proceedings related to enforcement of this Stipulated
21     Protective Order.
22     Date: ______________________________________
23     City and State where sworn and signed: _________________________________
24
25     Printed name: _______________________________
26
27     Signature: _________________________________
28

                                            -15-
                               STIPULATED PROTECTIVE ORDER
